DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-25,27, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22-25 and 27 refer to “the gas-permeable outer film” however claims upon which these claims depend require both first and second gas permeable outer films. Thus it is unclear which film “the gas-permeable out film” of the claims refers to and is intended to limit and the claim is unclear.

Claim 30 recites that holes “are to 5mm in diameter”.  It is unclear whether the claims are intended to read that holes are 5mm in diameter or the holes are up to 5mm, i.e. they are smaller than mm in diameter. Thus the claim is rendered unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2008/0299649) in view of Bader (US 6,468,792) and Zal (US 2012/0040453) and further in view of Corcho-Sanchez et al. (US 2003/0168403)

Regarding claim 21 Martin discloses a container flexible container for the culture of cells, the container comprising: a first gas-permeable outer film and a second gas-permeable outer film,  and a membrane having a first compartment defined by the first gas-permeable outer film and the membrane, and a second compartment defined by the membrane and the second compartment, and wherein the membrane is permeable to culture medium, nutrients, metabolites and cell culture additives.  

Martin does not specifically disclose the container being in the form of a bag.

Bader discloses a flexible container for culturing cells comprising a first outer film, a second outer film and a membrane are bonded together at edges thereof to form a sealed bag, with the membrane being bonded between the first outer film and the second outer film along edges thereof. (See Bader Abstract, Fig. 1 and Col. 3  Lines 15-37 wherein outer films 2 and 4 and membrane 3 are sealed at the edges.)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the device of Martin in the form of a bag with the edges sealed as described by ??? because such a form represents a known bioreactor form which allows for a fluid tight bioreactor which allows flexible expansion as would be desired in the device of Martin.

Martin does not specifically disclose each polymer having a total organic carbon (TOC) in water of less than 0.1 mg/cm2.

Zal discloses forming the outer films of a bioreactor bag from PDMS because such a material has a number of advantages including biocompatibility and oxygen permeability while preventing evaporation.  (See Zal Abstract and [0065]) It is noted that PDMS has a TOC in water of less than 0.1 mg/cm2

It would have been obvious to one of ordinary skill in the art at the time of invention to form the outer films of Martin from PDMS as described by Zal because PDMS is a known gas-permeable liquid impermeable material capable of being utilized in bioreactors such as those described by Martin and such a material has a high gas permeability and other material properties which would be desirable in the device of Martin.

Corcho-Sanchez et al. discloses forming porous membranes of a cell culture device from FEP and polyethylene terephthalate. (See Corcho-Sanchez et al. Abstract and [0019]) FEP has a TOC in water of less than 0.1 mg/cm2


Since the prior art of Corcho-Sanchez recognizes the equivalency of polyethylene terephthalate and  FEP in the field of porous membranes, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the polyethylene terephthalate of Martin with the FEP of Corcho-Sanchez as it is merely the selection of functionally equivalent permeable membrane materials recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.


Regarding claim 22 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the gas-permeable outer film comprises one or more layers of material, each layer being selected from an elastomer, a fluoropolymer, PMP (polymethylpentene), or combinations thereof.  (See Rejection above wherein the gas permable film is PDMS, i.e. an elastomer also see Martin [0031]-[0032] wherein the gas-permeable outer film is formed from fluoropolymers )

Regarding claims 23 and 25 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the gas-permeable outer film is a single layer of material.  (See Martin [0032] where the gas-permeable outer film may be formed from single layer or multilayer, three, layer laminated materials.)

Regarding claim 24 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the gas-permeable outer film is a single layer of a silicone elastomer.  (See Rejection above and Zal Figs 1-2 and [0065] wherein the outer film is a single later of PDMS, i.e. a silicone elastomer.)

Regarding claim 26 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the membrane is a fluoropolymer.  (See Corcho-Sanchez et al. Abstract and [0019] wherein the membrane is FEP, i.e. a fluoropolymer.)

Regarding claim 27 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the gas-permeable outer film is a silicone elastomer and the membrane is a fluoropolymer. (See Rejection above and Zal Figs 1-2 and [0065] wherein the outer film is a single later of PDMS, i.e. a silicone elastomer and Corcho-Sanchez et al. Abstract and [0019] wherein the membrane is FEP a  fluoropolymer.)
 
Regarding claim 28  modified Martin discloses all the claim limitations as set forth above as well as the device wherein the fluoropolymer membrane is FEP (fluorinated ethylene-propylene), TFE (tetrafluoroethylene), PFA (perfluoroalkoxy), PVF (polyvinylfluoride), PVDF (polyvinylidene fluoride), PTFE (polytetrafluoroethylene), PCTFE (polychlorotrifluoroethylene), ETFE (polyethylenetetrafluoroethylene), ECTFE (polyethylenechlorotrifluoroethylene), FFPM/FFKM (perfluoroelastomer), FPM/FKM (chlorotrifluoroethylenevinylidene fluoride), PFPE (perfluoropolyether), MFA (tetrafuoroethylene and perfuoromethyl vinyl-ether copolymer), CTFE/VDF (chlorotrifuoroethylene-vinylidene fluoride copolymer), and TFE/HIFP (tetrafuoroethylene- hexafuoropropylene copolymer), or mixtures thereof. (See Corcho-Sanchez et al. Abstract and [0019] wherein the membrane is FEP).
 
Regarding claim 29 modified Martin discloses all the claim limitations as set forth above and it is noted that the recitation of a method of making said membrane holes, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.

Regarding claim 30 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the membrane comprises holes are to 5 mm in diameter.(See Martin [0034] wherein the pores are 0.01 to 10 microns in diameter, i.e. less than mm) 
 
Regarding claim 31 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the membrane is not permeable to the cells. (See Martin [0034] wherein the pore size does not allow migration of cells, i.e. it is not permeable to cells.)

Regarding claim 32 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the membrane has various pore densities but does not specifically disclose the membrane has a porosity from about 20 % to about 70 %.  
	It is noted that such a modification would have required a mere duplication of parts, i.e. number of pores, which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Furthermore Martin recognizes that porosity is known to be modified to optimize material transfer properties and  as such, without showing unexpected results, the claimed porosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the porosity in the apparatus of Modified Martin  to obtain the desired material flow properties(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 33 modified Martin discloses all the claim limitations as set forth above as well as the device further comprising a first port attached to the first compartment, and a second port attached to the second compartment. (See Martin Fig. 1 wherein each compartment has a port 13 attached thereto.)

Regarding claim 34 modified Martin discloses all the claim limitations as set forth above as well as the device further comprising a third port attached to the first compartment.  (See Martin [0029] wherein each chamber, i.e. compartment, may have more than one port, i.e. the there is a third port attached to the first compartment.)
 Furthermore It is noted that such a modification would have required a mere duplication of parts, i.e. number of ports, which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 35 modified Martin discloses all the claim limitations as set forth above as well as the device wherein the membrane comprises holes having diameters small enough to prevent the cells from permeating through the membrane when media is flowed from the first port to the third port. (See Martin [0034] wherein the pore size does not allow migration of cells, i.e. it is not permeable to cells, and thus does not allow cell permeation regardless of fluid flow, i.e. fluid flowing from first to third port.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799